                                             BRET O. WHIPPLE, ESQ
                                         1
                                             Nevada Bar Number 6168
                                         2   JUSTICE LAW CENTER
                                             1100 S. Tenth Street
                                         3   Las Vegas, Nevada 89104
                                             (702) 731-0000
                                         4
                                             Fax: (702)974-4008
                                         5   Co-counsel for Defendant Pastor Palafox

                                         6   AMY JACKS, ESQ.
                                         7   California Bar Number 155681
                                             315 E. 8th Street #801
Tel (702) 731-0000 Fax (702) 974-4008




                                         8   Los Angeles, California 90014
                                             Telephone (213)489-9025
      JUSTICE LAW CENTER




                                         9   Facsimile (213)489-9027
                                        10   Co-counsel for Defendant Pastor Palafox

                                        11                             UNITED STATES DISTRICT COURT
                                        12
                                                                              DISTRICT OF NEVADA
                                        13
                                        14   THE UNITED STATES OF AMERICA,                   CASE NO.: 2:16-cr-00265
                                        15
                                        16   Plaintiff,
                                                                                             STIPULATION TO COTNINUE REPLY
                                        17   vs.                                             DEADLINE AS TO ECF NO. 1339
                                        18
                                             PASTOR PALAFOX,
                                        19
                                        20   Defendant.
                                        21
                                        22           Certification: This Motion is Timely Filed
                                        23
                                                     Defendant, PASTOR PALAFOX by and through his counsel, BRET O. WHIPPLE,
                                        24
                                             ESQ. of Justice Law Center, and AMY JACKS, ESQ., along with the United States, hereby
                                        25
                                             enter the following Stipulation to Extend Time for the filing of Mr. Palafox’s Reply to the
                                        26
                                        27
                                                                                         1
                                        28
                                             Government’s Response to Defendant Pastor Palafox’s Motion to Suppress Evidence Obtained
                                         1
                                         2   through Unlawful Wiretaps.

                                         3          On September 27, 2018, Defendant Palafox filed, under seal, an 86-page Motion to
                                         4
                                             Suppress Evidence Obtained through Unlawful Wiretaps (ECF No. 1198). On October 17,
                                         5
                                             2018, the Court approved a Stipulation between the Government and Defense that provided the
                                         6
                                         7   Government until October 29, 2018 to file a response to the Motion to Suppress and provided
Tel (702) 731-0000 Fax (702) 974-4008




                                         8   the Defendants until November 13, 2018 to file a Reply to the Government’s Response (ECF
      JUSTICE LAW CENTER




                                         9   No. 1331).
                                        10
                                                    On October 29, 2018, the Government filed, under seal, its Response to Palafox’s
                                        11
                                             Motion to Suppress Evidence obtained through Unlawful Wiretaps which was 55-pages long
                                        12
                                        13   (ECF No.1339). Additional time is needed by the Defense to prepare the Reply to the

                                        14   Government’s Response, therefore, the parties have agreed to continue the reply deadline to
                                        15   November 20, 2018.
                                        16
                                                    This request for an extension is made in good faith and not for the purpose of delay.
                                        17
                                             Therefore, Palafox respectfully requests, and the government agrees, that the deadline to file
                                        18
                                        19   the above-referenced reply be extended to November 20, 2018.

                                        20          DATED this 9th day of November, 2018.
                                        21
                                                By: /s/ Bret O. Whipple________               By: /s/ Dan Schiess__________
                                        22      Justice Law Center                            Assistant United States Attorney
                                                1100 S 10th Street                            501 Las Vegas Blvd South, Suite 100
                                        23      Las Vegas, NV 89104                           Las Vegas, NV 89101
                                        24      Co-counsel for Pastor Palafo                  Attorney for the United States of America

                                        25
                                        26
                                        27
                                                                                         2
                                        28
                                                By: Amy E. Jacks      _________
                                         1              th
                                                315 E. 8 Street #801
                                         2      Los Angeles, California 90014
                                                Co-counsel for Pastor Palafox
                                         3
                                         4
                                                                                      ORDER
                                         5   IT IS SO ORDERED.

                                         6
                                              November 13, 2018
                                             _____________________________               _____________________________
                                         7
                                             DATED                                       UNITED STATES MAGISTRATE JUDGE
Tel (702) 731-0000 Fax (702) 974-4008




                                         8
      JUSTICE LAW CENTER




                                         9
                                        10
                                                                         CERTIFICATION OF SERVICE
                                        11
                                                    I hereby certify that on the 9th day of November, 2018, a true and correct copy of the
                                        12
                                        13   foregoing STIPULATION TO EXTEND TIME TO FILE A REPLY TO THE

                                        14   GOVERNMENT’S RESPONSE TO THE DEFENDANT’S MOTION TO SUPPRESS
                                        15   EVIDENCE OBTAINED BY UNLAWFUL WIRETAPS was delivered via the electronic
                                        16
                                             filing and service CM/ECF system.
                                        17
                                        18
                                        19                                                         /S/ Tatum Wehr___
                                                                                                An Employee of Justice Law Center
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                                                                        3
                                        28
